Per Curiam.
The plaintiffs below obtained a judgment by default against the defendant below ill the County Common Pleas of Hudson county, from which judgment he gave notice of appeal to this court.
The grounds of appeal are stated to be as follows:
1. The judgment is contrary to the clear weight of the evidence. 2. It is contrary to law. 3. It is excessive. 4. It is not in conformity with the complaint and is not justified by the complaint. 5. The plaintiff is not entitled to judgment for more than $875 upon the pleadings and evidence.
The state of tho case discloses that judgment was entered on December 23d, 1924, and it was not until March 20th, 1925, that the defendant-appellant caused a notice to be given to the plaintiffs of an application to be made on the 26th day of March, 1925, to the Court of Common Pleas *1074for a rule to show cause why the judgment should not be set aside upon the following grounds:
• 1. That the judgment was improvidently entered. 2; That the judgment is unjust. 3. That the said judgment is improperly entered and is more than can lawfully be entered under the pleadings in ,the action. 4. Upon the grounds shown in the affidavit hereto annexed.
The matter came on for a. hearing before that court, practically as a motion to set aside the judgment, which motion was refused and an exception was taken and allowed. Counsel of appellant relies on his stated five grounds of appeal, the first three of which, namely, that the judgment is contrary to the clear weight of the evidence, contrary to law and is excessive, have no proper place in a ease upon appeal. Upon the assumption that the two remaining grounds of appeal, namely, that the judgment is not in conformity with the complaint, and' that upon the pleadings the plaintiff was not entitled to a judgment for more than $875, and, therefore, there was error in the record, and thus laid a basis for an appeal,, an inspection of the complaint and judgment entered thereon conclusively contradicts the appellant’s assertion and proves the appeal to be frivolous.
The appeal is dismissed, with costs.